Felton, Justice.
Where a will had been probated in common form in the court of ordinary, no application to probate the will in solemn form was pending, and no fraud relating to jurisdiction appeared, the superior court did not have jurisdiction of the declaratory action of the appellee (suing only as the sole heir at law and not as legatee) against the appellant executor and trustee of the testator’s estate, attacking the validity of the will under the provisions of Code Ann. § 113-107, since original, exclusive, and general jurisdiction of such subject matter is in the court of ordinary. Code § 24-1901; Code § 113-603; Benton v. Turk, 188 Ga. 710 (1) (4 SE2d 580).
Therefore, the trial court erred in its judgment declaring the will to be void, denying the appellant’s motion for a summary judgment and granting a summary judgment in favor of the appellee.

Judgment reversed.


All the Justices concur.